Citation Nr: 1032519	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-00 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for numbness of the legs 
and arms, to include as due to herbicide exposure.

2.  Whether a timely substantive appeal was filed with respect to 
a July 2004 rating decision that granted service connection for 
posttraumatic stress disorder (PTSD) and assigned a 
noncompensable evaluation from September 6, 2002, and a 30 
percent evaluation from July 1, 2004.
	
3.  Entitlement to an initial compensable rating for the 
Veteran's PTSD since September 6, 2002, and in excess of 30 
percent since July 1, 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 
1970.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Jackson, 
Mississippi.		

The issue of entitlement to service connection for numbness of 
the legs and arms is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   In July 2004, the RO in Jackson, Mississippi granted the 
Veteran service connection for his PTSD and assigned a 
noncompensable evaluation from September 6, 2002, and a 30 
percent evaluation from July 1, 2004; notice of this rating 
decision was mailed to the Veteran in August 2004.
	
2. The Veteran's notice of disagreement (NOD) with the ratings 
assigned by the July 2004 rating decision was received in 
September 2004.
	
3. A statement of the case (SOC) was issued by the Jackson RO in 
July 2005.
4.  Resolving all doubt in favor of the Veteran, the Veteran's 
representative at the VA Medical Center in Biloxi, Mississippi, 
R.B., timely submitted the Veteran's Form 9 within 60 days of the 
Veteran's receipt of the July 2005 Statement of the Case.

5.  The RO's non-receipt of the Veteran's Form 9 was likely 
affected by the disruption to mail delivery due to Hurricane 
Katrina which caused devastation to the states of Louisiana, 
Alabama, and Mississippi in late August 2005.

6.  The Veteran's PTSD is manifested by total occupational and 
social impairment, due to such symptoms as delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of the Veteran hurting himself or others, the intermittent 
inability to perform activities of daily living, and memory loss.


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, his 
substantive appeal of the July 2004 rating decision was timely 
filed.  38 U.S.C.A. §§ 5107, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 20.200, 20.202, 20.302, 20.303 (2009); 
Disruption of Mail Service, 70 Fed. Reg. 61509-02 (Oct. 24, 
2005).

2.  The criteria for a schedular disability rating of 100 percent 
for the Veteran's PTSD have been met since September 6, 2002, the 
date of his original claim for service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Substantive Appeal
The steps to be taken to perfect an appeal to the Board following 
an adverse determination by an agency of original jurisdiction 
are set out fully by statute and regulations.  According to 38 
C.F.R. § 20.200 (2009), an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  See 
also 38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
20.201 (2009) (outlining requirements for filing notices of 
disagreements and appeals).

A substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  See 38 
C.F.R. § 20.202.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination(s) being appealed.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.202.   To the extent feasible, the 
argument should be related to specific items in the statement of 
the case.  Id.   If the statement of the case addressed multiple 
issues, the appeal must either indicate that it is an appeal as 
to all issues, or it must specifically indicate which issues are 
being appealed.  Id. There is, however, "nothing magic about the 
statements actually on the substantive appeal [9] form." EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) (holding that VA must 
liberally construe all documents filed by a claimant). 

The Veteran must file the substantive appeal within 60 days from 
the date the statement of the case is mailed or within the 
remainder of the one-year time period from the date of mailing of 
notice of the initial determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b).  The substantive appeal must be filed with the VA 
office from which the Veteran received notice of the 
determination being appealed.  See 38 C.F.R. § 20.300.
The period for filing a substantive appeal may be extended for 
good cause.  Further, VA may waive the timeliness of a 
substantive appeal filed after expiration of the 60 period. See 
Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (holding that VA 
waived any objections to the timeliness of the Veteran's 
substantive appeal because the RO consistently treated the matter 
as timely appealed and certified the matter to the Board and 
because testimony regarding the matter was taken before a member 
of the Board); see also Gonzalez-Morales v. Principi, 16 Vet. 
App. 556, 557 (2003).

Here, the Veteran filed a claim for service connection for PTSD 
in September 2002.  In a July 2004 rating decision, the RO in 
Jackson, Mississippi granted the Veteran service connection for 
this condition and assigned a noncompensable evaluation from 
September 6, 2002, and a 30 percent evaluation from July 1, 2004.  
Notice of this rating decision was mailed to the Veteran in 
August 2004.  In September 2004 the RO received the Veteran's 
notice of disagreement with the ratings assigned by the July 2004 
rating decision.  A statement of the case (SOC) was issued by the 
Jackson RO in July 2005.

The Veteran alleges that his representative at the VA Medical 
Center in Biloxi, Mississippi, R.B., timely submitted his Form 9 
within 60 days of his receipt of the Statement of the Case.  He 
contends that when Hurricane Katrina hit the area in late August 
2005, he lost his home and all of his possessions.  He has 
testified in two separate hearings that he lost all papers 
relating to his appeal at this time, and that the immediate 
months following Katrina were essentially spent trying to rebuild 
his life.  He has stated that once back on his feet, he contacted 
the RO about the status of the appeal and was informed that his 
Form 9 had never been received.  All of this is corroborated in 
three separate VA documentations of telephone correspondence 
between the Veteran and the RO dated from March 2006.  The Board 
has also independently corroborated through its internal email 
system that a representative by this name does indeed work out of 
the VA medical system as contended.     

In addition and most significantly, VA regulations have created 
an exception to the date of receipt of mail when such was 
affected by Hurricane Katrina, as applicable to mail received by 
the RO in Jackson, Mississippi between August 29, 2005 and 
September 27, 2005.  Disruption of Mail Service, 70 Fed. Reg. 
61509-02 (Oct. 24, 2005).  The Veteran's Form 9 falls precisely 
within this date range as its deadline for timely receipt was 
September 15, 2005.  If the Veteran's representative filed the 
Form 9 at any point between August 29, 2005, the date Hurricane 
Katrina hit, and September 15, 2005, it is not unlikely that it 
was either never received or lost.  As such, reasonable doubt 
must be afforded to the Veteran and his appeal will not be 
considered to be untimely. 

Increased Rating for PTSD
The Veteran seeks an initial increased rating for his PTSD.  A 
rating decision of July 2004, the subject of this appeal, granted 
the Veteran service connection for his PTSD and assigned a 
noncompensable rating from September 6, 2002,  and a 30 percent 
rating from July 1, 2004.

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
	
When, as in this case, an appeal is taken from an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board has thoroughly reviewed the pertinent medical record in 
this matter.  While the Veteran's evaluation for his PTSD has 
been "staged" by the RO, on careful review of the evidence the 
Board can isolate no distinct time frames during the course of 
this appeal in which the Veteran's symptomatology was so 
different as to warrant separate evaluations.  The Board finds 
that throughout the course of this appeal, the Veteran's 
symptomatology has been consistent.  The evidence has 
consistently shown the Veteran to be fully occupationally and 
socially impaired.  On thorough review of the entire medical 
record, the Board finds that a 100 percent rating is warranted 
for the Veteran's PTSD from the original effective date assigned.  
Under the General Rating Formula for Mental Disorders a 100 
percent rating is warranted in the following circumstances:

Total occupational and social impairment, 
due to such symptoms as:  gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In determining the appropriateness of the evaluations assigned to 
the Veteran's disability, the Global Assessment of Functioning 
scores assigned by medical providers throughout the course of 
this appeal will be discussed.  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Id.  A GAF 
score of 61-70 contemplates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Id.  A 
GAF score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for mental 
disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In this case, the Veteran's GAF scores reflect serious 
impairment.  In January 2004 his GAF score was 30.  In July 2004 
it was 52.  It was 43 in March 2006 and 50 in June 2006.  On 
separate occasions in January 2008 the Veteran's GAF scores were 
55, 35, and 35.  In February 2008 it was 43.  It was 41 on one 
occasion in March 2008 and 43 on another.  In July 2008 it was 43 
and in August 2008 it was 41.  The Veteran's GAF score was 43 in 
October 2008, 43 in March 2009, 43 in August 2009, and 55 in 
January 2010.  Accordingly, twelve of these fifteen GAF scores 
were below 50.  As noted above, a GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  The remaining three scores were 55 or 
under.      
	
In conjunction with the GAF scores, the Veteran's overall 
symptomatology indicates total occupational and social 
impairment.  In a social worker's reports of June 2005 and August 
2005, it was determined that "[t]he severity of [the Veteran's] 
condition dictates significant distress and impairment in social, 
occupational, and interpersonal areas of functioning."  On VA 
examination in June 2006, it was determined that the Veteran had 
"no social relationships," and "no social life."  A VA record 
note of August 2008 noted he is "unable to maintain gainful 
employment due to his mental condition."  In a psychologist's 
report of September 2008, it was determined that the Veteran 
"has marked impairment in social and occupational functioning 
rendering him unemployable." At this juncture, the Board makes 
note that the Veteran currently suffers from both PTSD and a 
personality disorder.  The Board notes however, that when it is 
impossible to separate the effects of a service-connected 
disability and a non-service-connected disability, reasonable 
doubt must be resolved in the Veteran's favor and the symptoms in 
question attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).    

As for his specific symptomatology, the record shows the Veteran 
suffers from nearly every symptom included in the criteria for a 
100 percent evaluation.  These include delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of the Veteran hurting himself or others, the intermittent 
inability to perform activities of daily living, and memory loss.
	
As for delusions and hallucinations, in a February 2008 VA 
treatment record it was noted that he hears screams and crying.  
In an August 2008 VA treatment record he was noted to hear 
derogatory voices and crying.
As for grossly inappropriate behavior, as documented in a 
February 2004 treatment record, the Veteran displayed violent and 
aggressive behavior, was characterized as "belligerent and 
aggressive," was yelling profanity and making racial slurs, and 
had to be handcuffed in order to obtain control over his 
behavior. In an August 2004 VA treatment record, he was again 
noted to be cursing at the examiner.  He also displayed this 
behavior to a VA examiner in January 2008.  That examiner was 
ultimately forced to call the police due to his yelling, 
screaming, and physical intimidation.  In the September 2008 
social worker's report, it was noted the Veteran has a "pattern 
of aggressive behavior" and that if he were employed, the stress 
would likely cause "behavioral dysfunction."  The record also 
generally reflects significant legal trouble, including a total 
incarceration time of 10 years.

As for a persistent danger of the Veteran hurting himself and 
others, suicidal ideation was noted in a December 1998 VA 
treatment record.  Suicidal and homicidal ideation were also 
noted in a January 2004 VA treatment note.  Homicidal ideation 
was found by a VA provider in February 2004 as well.  On VA 
examination in June 2006, he reported having "strong feelings of 
killing gooks."  He reported he was getting "very, very 
angry," was "ready to snap," and that "it ain't good."  A VA 
treatment provider in March 2009 expressed his concern that the 
Veteran would engage in road rage if provoked.  The Veteran 
complained of chronic suicidal and homicidal ideation on VA 
examination in January 2010.  He expressed this as well at his 
April 2010 personal hearing before the Board.

As for the Veteran's intermittent inability to perform activities 
of daily living, the record reflects that the Veteran has been 
homeless for stretches of time throughout the appeal period.  A 
July 2001 VA treatment provider noted that his skin was "dirty 
and it appears bathing is infrequent."  In a May 2003 VA 
treatment record he was noted to be "disheveled" and 
"unkempt." A June 2003 VA provider stated, "he remains 
homeless and smells of ETOH."    

The Veteran also suffers from memory impairment.  His memory was 
characterized as "poor" in a March 2006 VA treatment note.  On 
VA examination in June 2006 it was also noted that his memory was 
impaired.  A VA provider in February 2008 noted he had 
"difficulty" with his memory.  In August 2008 he reported 
problems with short-term memory.

Based on all of the above symptomatology and the Veteran's GAF 
scores, the Board finds a 100 percent evaluation is warranted for 
the Veteran's PTSD and that this rating is justified for the 
entire appeal period.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the new law does not preclude the Board from adjudicating the 
Veteran's claims.  This is so because the Board has taken action 
favorable to the Veteran by granting the claims above; a decision 
at this point poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).



ORDER

The Veteran timely filed a substantive appeal with the July 2004 
rating decision. 

A disability rating of 100 percent for the Veteran's PTSD is 
granted since September 6, 2002, subject to statutory and 
regulatory provisions governing the payment of monetary benefits.




REMAND

At the Veteran's personal hearing before the Board in April 2010, 
he testified that he had been recently tested for diabetes 
mellitus and was told the result was "borderline."  These 
treatment records are not in the claims file.  It is noted that 
the Veteran served in Vietnam during the period between January 
9, 1962, and May 7, 1975, and as such, under 38 C.F.R. § 
3.307(a)(6)(iii), is presumed to have been exposed to an 
herbicide agent.  Diabetes is a disease eligible for presumptive 
service connection based on exposure to herbicides.  38 C.F.R. 
§ 3.309.  His numbness of the extremities may be a manifestation 
of diabetes and his eligibility for presumptive service 
connection should be considered.  Moreover, 38 U.S.C. § 
5103A(b)(3) requires that VA make attempts to get federal records 
"until the records are obtained unless it is reasonably certain 
that such records do not exist or that further efforts to obtain 
those records would be futile."  Further, VA is held to have 
constructive notice of the contents of VA records at the time of 
adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  These 
records must be obtained before the claim can be adjudicated.  

In addition, a remand is required in order to afford the Veteran 
a VA examination to determine the nature and etiology of his 
disability. In the case of a disability compensation claim, VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009).  The Board notes that acute and 
subacute peripheral neuropathy is a disease eligible for 
presumptive service connection based on exposure to herbicides.  
38 C.F.R. § 3.309.  A VA examination should be conducted to 
determine if this is the condition the Veteran has, and if not, 
if the condition is otherwise attributable to service in any way.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file all records from the VAMC in Biloxi, 
Mississippi.  Ask the Veteran if he has 
received treatment from any other VA 
facility and obtain and associate with the 
claims file any such records.
	
2.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of the 
numbness of his arms and legs.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's 
currently diagnosed condition had its onset 
during service or is in any other way 
causally related to his active service.  In 
addition, the examiner should specifically 
determine whether the Veteran's condition 
may be classified as acute or subacute 
peripheral neuropathy, or whether it may be 
a manifestation of diabetes.
      	
All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file must be made 
available to the examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, readjudicate 
the Veteran's claim.  If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


